18-2818
     Medrano-Sanchez v. Barr
                                                                                BIA
                                                                            Kolbe, IJ
                                                                        A206 772 805

                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 14th day of September, two thousand twenty.
 5
 6   PRESENT:
 7            JON O. NEWMAN,
 8            JOHN M. WALKER, JR.,
 9            DENNY CHIN,
10                 Circuit Judges.
11   _____________________________________
12
13   ADAN FRANCISCO MEDRANO-SANCHEZ,
14            Petitioner,
15
16                    v.                                      18-2818
17                                                            NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                      William M. Brooks, Immigration
24                                        Law Clinic, Touro College, Jacob
25                                        D. Fuchsberg Law Center, Central
26                                        Islip, NY.
27
28
 1   FOR RESPONDENT:                   Ethan P. Davis, Acting Assistant
 2                                     Attorney General; John S. Hogan,
 3                                     Assistant Director; Lindsay
 4                                     Corliss, Trial Attorney, Office of
 5                                     Immigration Litigation, United
 6                                     States Department of Justice,
 7                                     Washington, DC.

 8          UPON DUE CONSIDERATION of this petition for review of a

 9   Board of Immigration Appeals (“BIA”) decision, it is hereby

10   ORDERED, ADJUDGED, AND DECREED that the petition for review

11   is DENIED.

12          Petitioner Adan Francisco Medrano-Sanchez, a native and

13   citizen of El Salvador, seeks review of a September 18, 2018,

14   decision of the BIA affirming an April 20, 2018, decision of

15   an     Immigration     Judge     (“IJ”)    denying     Medrano-Sanchez’s

16   application for asylum, withholding of removal, and relief

17   under the Convention Against Torture (“CAT”).                   In re Adan

18   Francisco Medrano-Sanchez, No. A 206 772 805 (B.I.A. Sept. 18,

19   2018), aff’g No. A 206 772 805 (Immig. Ct. N.Y. City Apr. 20,

20   2018).       We   assume    the       parties’    familiarity    with   the

21   underlying facts and procedural history.

22          We review both the IJ’s and BIA’s decisions “for the sake

23   of completeness.”       Wangchuck v. Dep’t of Homeland Sec., 448

24 F.3d 524, 528 (2d Cir. 2006).             The standards of review are

25   well    established.       See    8   U.S.C.     § 1252(b)(4)(B)   (“[T]he
                                            2
 1   administrative findings of fact are conclusive unless any

 2   reasonable adjudicator would be compelled to conclude to the

 3   contrary.”); Y.C. v. Holder, 741 F.3d 325, 332 (2d Cir. 2013)

 4   (reviewing factual findings for substantial evidence and

 5   questions of law and application of law to fact de novo).

 6       To obtain asylum or withholding of removal, Medrano-

 7   Sanchez    was   required    to    establish         that   “race,   religion,

 8   nationality, membership in a particular social group, or

9    political opinion was or will be at least one central reason

10   for” the claimed persecution.                8 U.S.C. § 1158(b)(1)(B)(i)

11   (asylum); see also 8 U.S.C. § 1231(b)(3)(A) (withholding);

12   Matter of C-T-L, 25 I. & N. Dec. 341, 346 (B.I.A. 2010)

13   (holding that the “one central reason” standard also applies

14   to withholding of removal).                 Medrano-Sanchez asserted he

15   would be harmed on account of his membership in the particular

16   social groups of Salvadoran boys aged 15 or older who attend

17   school, eldest sons, or eldest sons who attend school.                       To

18   constitute a particular social group, a group must be “(1)

19   composed    of     members        who       share     a     common   immutable

20   characteristic,     (2) defined         with        particularity,    and   (3)

21   socially distinct within the society in question.”                     Matter


                                             3
 1   of M-E-V-G-, 26 I. & N. Dec. 227, 237 (B.I.A. 2014); see

 2   Paloka v. Holder, 762 F.3d 191, 195–97 (2d Cir. 2014).               An

 3   “immutable characteristic” is one that members of the group

 4   “either cannot change, or should not be required to change

 5   because it is fundamental to their individual identities or

 6   consciences.”      Ucelo-Gomez v. Mukasey, 509 F.3d 70, 72-73 (2d

 7   Cir.      2007)      (internal     quotation      marks      omitted).

 8   “Particularity refers to whether the group is sufficiently

 9   distinct    that    it   would   constitute   a   discrete   class   of

10   persons.”    Matter of W-G-R-, 26 I. & N. Dec. 208, 210 (B.I.A.

11   2014) (internal quotation marks omitted).            “To be socially

12   distinct, a group . . . must be perceived as a group by

13   society.”    Matter of M-E-V-G-, 26 I. & N. Dec. at 240.

14          Medrano-Sanchez’s proposed groups failed to satisfy the

15   particularity or social distinction requirements.             Contrary

16   to his arguments, these requirements have significant overlap

17   and both are within the scope of our review.                 “Societal

18   considerations . . . will necessarily play a factor in

19   determining whether a group is discrete or is, instead,

20   amorphous.”       Paloka, 762 F.3d at 196 (internal citation and

21   quotation marks omitted); see Matter of W-G-R-, 26 I. & N.


                                         4
 1   Dec.        at     214-15.          “The           ‘social         distinction’        and

 2   ‘particularity’          requirements          .    .    .    overlap       because    the

 3   overall definition [of a particular social group] is applied

 4   in the fact-specific context of an applicant’s claim for

 5   relief.”          Matter of M-E-V-G-, 26 I. & N. Dec. at 241.

 6   “Societal considerations have a significant impact on whether

 7   a   proposed       group       describes   a       collection        of     people    with

 8   appropriately         defined       boundaries               and    is     sufficiently

9    ‘particular.’” Id.

10          Medrano-Sanchez’s proffered groups, Salvadoran boys aged

11   15 or older who attend school, eldest sons, or eldest sons

12   who attend school, are all groups whose characteristics are

13   shared by a broad range of individuals of various ages and

14   backgrounds, making the boundaries of the proposed groups too

15   amorphous.         Cf. Ucelo-Gomez, 509 F.3d at 73.                       While a shared

16   past experience can unify a particular social group, it does

17   not    negate      the     requirements        that      the       shared    experience

18   creates a group with particularity and distinction.                                    See

19   Koudriachova v. Gonzales, 490 F.3d 255, 263 (2d Cir. 2007).

20          As    for    Medrano-Sanchez’s              argument        that    gang   members

21   target      his    proposed       groups   and          therefore         influence    the


                                                5
 1   perception of these groups by others, he was still required

 2   to show that the groups were perceived as distinct groups by

 3   society at large.       See Matter of M-E-V-G-, 26 I. & N. Dec.

 4   at 242 (“[A] group’s recognition . . . is determined by the

 5   perception of the society in question, rather than by the

 6   perception of the persecutor.”); Paloka, 762 F.3d at 196 (“[A]

 7   persecutor’s perception alone is not enough to establish a

 8   cognizable social group.”).                   In sum, given the lack of

 9   particularity and social distinction of Salvadoran boys aged

10   15 and over who attend school, eldest sons, and eldest sons

11   who    attend   school,      we   find        no     error    in    the    agency’s

12   determination that Medrano-Sanchez’s proposed groups were not

13   cognizable.

14         Finally, Medrano-Sanchez argues that the agency erred by

15   failing to perform a mixed motive analysis.                         “[A]sylum may

16   be    granted   where     there      is       more    than    one     motive   for

17   mistreatment, as long as at least one central reason for the

18   mistreatment is on account of a protected ground.”                          Acharya

19   v.    Holder,   761 F.3d 289,    297       (2d    Cir.    2014)      (internal

20   quotation marks omitted).                 We do not reach this issue,

21   because Medrano-Sanchez’s failure to establish a cognizable


                                               6
 1   particular   social   group   is       dispositive.   See   INS   v.

 2   Bagamasbad, 429 U.S. 24, 25 (1976) (“As a general rule courts

 3   and agencies are not required to make findings on issues the

 4   decision of which is unnecessary to the results they reach.”).

 5       For the foregoing reasons, the petition for review is

 6   DENIED.   All pending motions and applications are DENIED and

 7   stays VACATED.

 8                                 FOR THE COURT:
 9                                 Catherine O’Hagan Wolfe,
10                                 Clerk of Court




                                        7